Citation Nr: 1821386	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-00 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disorder, to include skin cancer (basal cell carcinoma (BCC)), and to include as due to exposure to an herbicide agent.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board has expanded the Veteran's December 2009 claim seeking service connection for "basal cell cancer" so as to include any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran canceled a Board hearing scheduled for June 18, 2013.  See June 2013 report of general information.  He has not requested a rescheduled hearing, and his request for a Board hearing is considered withdrawn.

The Board remanded this matter for additional development in March 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's March 2014 remand required that the Veteran be examined by a dermatologist and that the examiner offer an opinion as to the likelihood that the Veteran's skin cancer "is related to his service, to include as due to his exposure to Agent Orange and tropical sunlight therein."

The Veteran underwent a VA examination for skin diseases in May 2015.  Contrary to the Board's directive, the examination and opinion were provided by a nurse practitioner, not a dermatologist.  The examination report also failed to address the likelihood that the Veteran's skin cancer was related to sunlight exposure during service.  A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board will remand for a new VA examination.

Furthermore, following the issuance of a supplemental statement of the case (SSOC) in June 2015, the Veteran's representative submitted an Informal Hearing Presentation containing citations to several medical articles that purportedly establish a link between one or more of the Veteran's skin disorders and 1) herbicide exposure or 2) sunlight exposure.  The medical opinion requested on remand should address this evidence.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to secure any outstanding VA and/or private treatment records relating to the remanded claim, and associate them with the claims file.  All records/responses received must be associated with the claims file.

2. Schedule the Veteran for an appropriate VA medical examination with a dermatologist to determine the nature and etiology of the Veteran's claimed skin condition.  The claims file must be made available to, and be reviewed by, the examiner in conjunction with the examination.  All indicated tests should be conducted.

The examiner should identify all skin disabilities present at any time since the filing of the Veteran's service connection claim in December 2009, including but not limited to basal cell carcinoma.  For each skin condition identified, the examiner should respond to the following question:

Is it at least as likely as not (that is, a 50 percent or greater probability) that the skin disorder is caused by, aggravated by, or related to the Veteran's military service, to include any tropical sunlight exposure during service and/or his conceded in-service exposure to herbicides?

The examiner must consider the Veteran's report of any sunlight exposure during and following service.  The examiner must also review and comment on information contained in medical articles cited in the March 2018 Informal Hearing Presentation.

The examiner is advised that the fact that VA has not established an evidentiary presumption of service connection with respect to basal cell carcinoma and herbicide exposure is not dispositive.  Consideration must still be given to the Veteran's herbicide exposure as a possible cause of any skin disorder.  Such consideration must include review of the information contained in medical articles provided in the March 2018 Informal Hearing Presentation.  

A rationale for all opinions of the examiner should be provided.  The examiner is advised that an explanation of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completion of the requested development and any further warranted development, readjudicate the remanded issue.  If any benefit sought on appeal is not granted, issue an SSOC and provide the Veteran with the requisite opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


